Citation Nr: 0002754	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-41 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for schizophrenia and/or 
other psychotic disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to December 
1993.  

Initially, the Board of Veterans' Appeals (Board) notes that 
while the claim on appeal has been variously identified by 
the regional office (RO) during the adjudication process, a 
claim for service connection for post-traumatic stress 
disorder (PTSD) has consistently been separately adjudicated 
by the RO, and is not currently in appellate status.  More 
specifically, the Board has reviewed the record in this 
regard, and has determined that a specific claim for service 
connection for PTSD was denied by a rating decision in April 
1996, and that the veteran did not file a timely notice of 
disagreement with respect to this aspect of that rating 
decision.  

In addition, while the veteran subsequently filed an 
application to reopen the claim for service connection for 
PTSD, the application was denied by a rating decision in 
September 1999, and a notice of disagreement has also not 
been filed with respect to this rating decision.  
Consequently, the Board finds that the veteran's claim for 
service connection for PTSD has not been developed for 
current appellate consideration.

The Board further notes that it has recharacterized the issue 
on appeal to comport with the diagnosis of acquired 
psychiatric disability most consistent with the medical 
evidence of record, and for which service connection has been 
deemed appropriate.  


FINDING OF FACT

Schizophrenia and/or other psychotic disorders had their 
origin during the veteran's period of active military 
service.


CONCLUSION OF LAW

Schizophrenia and/or other psychotic disorders were incurred 
in active military service.  38 U.S.C.A. § 1110, 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds initially that the claim for service 
connection for schizophrenia and/or other psychotic disorders 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board also finds 
that the facts relevant to this issue have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

The enlistment physical examination in October 1990 revealed 
a history of complaints of excessive worry on the part of the 
veteran, but no findings or diagnosis of any psychiatric 
disability.  

Service medical records thereafter include a May 1993 in-
service hospitalization summary which reflects that the 
veteran was medivaced from Korea to Lackland Air Force Base 
(LAFB), Texas, reportedly for evaluation and treatment of a 
psychotic disorder, not otherwise specified.  The veteran 
reported that he had presented himself to his chaplain at his 
base in Korea after "a voice told him to go."  The veteran 
further reported a long history of hearing voices since the 
age of 9, and one episode of a visual hallucination when he 
saw a man whom he believed was an angel.  There was another 
visual hallucination involving a basketball while stationed 
in Korea followed by an episode one week prior to this 
admission when a "bad" voice told him to step in front of a 
50-caliber machine gun at a firing range.  The veteran 
related that he had been evaluated by a psychiatrist in grade 
school secondary to his threat to harm his school, which did 
not involve hospitalization or medication, but was apparently 
followed by his participation in some sort of six month 
program.  The veteran further described a prior history of 
suicidal ideation and that he had some form of learning 
disability.  

The May 1993 in-service hospital summary further reflects a 
final diagnosis of psychotic disorder, not otherwise 
specified.  Although the veteran was noted to report auditory 
and visual hallucinations, his history was also found to be 
consistent with psychotic symptoms due to mild, pervasive 
developmental disorder, not otherwise specified.  Although 
this diagnosis was initially indicated by the reporting 
physician to be incurred in line of duty in that "service 
aggravated condition probably existing prior to service," a 
handwritten line was subsequently placed through this 
statement and in its place were the words, "No, existing 
prior to service (EPTS) BRC."  A review of this summary 
reflects that BRC is the Chief of the Psychiatric Department 
at the medical center located at LAFB, and based on his 
notation, it is apparent that he disagreed with the opinion 
of the reporting physician.

Service medical records also reflect that in June 1993, the 
veteran noted a history of auditory hallucinations since the 
age of 11 or 12 "with some odd behavior."  It was also 
noted that "auditory hallucinations" reportedly continued 
after high school and Army enlistment, and became more 
evident in Korea, when a voice told him to stand in front of 
a discharging weapon.  The veteran became concerned about 
this and told his chaplain, after which he was hospitalized 
in Texas for a period of one month.  

VA outpatient and inpatient records for the period of August 
1994 to February 1995 reflect that the veteran was 
hospitalized in August 1994 to rule out an evolving 
schizophrenic process.  It was noted that the veteran had 
been going to a Vet Center since his discharge from the 
military.  The veteran further believed that all of his 
problems began when he joined the Army.  Evaluation at this 
time revealed that the veteran was most likely in a pre-
psychotic state, probably due to developing schizotypal 
personality disorder.  In August and November 1994, it was 
noted that the veteran continued to hear voices.  In February 
1995, the impression was schizotypal personality disorder.  

At the veteran's personal hearing in February 1995, the 
veteran's service representative indicated that it was his 
intention to demonstrate that the veteran suffered from a 
psychotic disorder that was related to service (transcript 
(T.) at p. 1).  The veteran denied having psychiatric 
problems before the service, indicating that although he saw 
a psychiatrist relative to a school prank, nothing ever came 
of this, and he did not see this physician on another 
occasion (T. at p. 1).  He was in the Army for 2 and 1/2 
years before the incident in Korea in which a voice told him 
to jump in front of a discharging weapon (T. at p. 2).  At 
this time, the Army examined him and determined that he had a 
developmental disorder with a psychotic disorder, for which 
he was subsequently discharged (T. at p. 3).  There had not 
been prior incidents like this in service (T. at p. 3).  
Following a VA hospitalization in August 1994, there was a 
diagnosis of a personality disorder (T. at p. 4).  The 
veteran noted that while he had told the Army initially that 
he began hearing voices at age 9, he actually first heard 
voices following an in-service mission in the desert that he 
was involved in at age 19 (T. at p. 6).  The veteran later 
went to Korea in January 1993 and left Korea in May 1993 (T. 
at p. 7).  The veteran had more recently seen a private 
psychologist who believed the veteran had schizophrenia (T. 
at p. 9). 

VA outpatient records for the period of March to November 
1995 reflect that in May 1995, there was an impression of 
schizotypal personality disorder.  In September and October 
1995, the diagnosis included provisional schizophrenia. 

A June 1995 private psychologist found that the veteran had 
been plagued with difficulty since his discharge from the 
service, and that he had been regarded as psychotic by 
several medical professionals and was currently on anti 
psychotic medication.  This examiner went on to indicate that 
not only was the veteran suffering from PTSD, but that it was 
his opinion that while the veteran might have been evidencing 
some premorbid symptoms prior to military service whereby he 
should have been determined as unacceptable, the service 
experience had produced the stress and trauma for the 
development of PTSD and full-blown schizophrenia.

VA psychiatric examination by a two member panel in November 
1995 noted that the veteran's symptoms had been diagnosed as 
a psychotic disorder in service, and that a VA physician had 
diagnosed schizotypal personality disorder with pervasive 
developmental disorder.  The opinion of the June 1995 private 
psychologist was also noted, and after noting the veteran's 
history in more detail, the examiners provided an Axis I 
diagnosis of paranoid schizophrenia; alcohol abuse (in 
remission), and an Axis II diagnosis of schizotypical 
personality disorder (premorbid).  

VA outpatient records from December 1995 and January 1996 
reflect continuing treatment for the veteran's psychiatric 
complaints, and diagnoses that included schizophrenia.  A 
January 1996 summary relating to treatment for the veteran's 
alcohol abuse also reflects a diagnosis which included 
schizophrenia.

A December 1996 VA medical statement reflects that the 
veteran had been followed by this physician since July 1995, 
and that the diagnosis was paranoid-type schizophrenia which 
was currently under medication and group treatment.

VA outpatient and inpatient records for the period of 
November 1997 to December 1998 reflect assessments that 
included schizophrenia in November and December 1997, and 
that in December 1998, the veteran was hospitalized with a 
diagnosis that included psychosis, not otherwise specified, 
and schizotypal personality traits.

An April 1999 VA mental disorders examination revealed the 
examiner's opinion that the veteran appeared to meet the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) criteria for 
schizophrenia affective disorder, depressive type.  The 
examiner went on to comment that this opinion was based on 
the fact that the veteran had suffered from symptoms 
consistent with schizophrenia such as persecutory delusions, 
auditory hallucinations, and disorganized behavior, and had 
an uninterrupted period of illness during which there was a 
major depressive episode concurrent with symptoms that met 
the criterion of the DSM-IV for schizophrenia.  The examiner 
also indicated that the veteran appeared to warrant serious 
consideration for service-connected compensation given the 
clear documentation of the veteran's psychotic episode as 
described in service medical records.  The diagnosis included 
schizo-affective disorder, depressed type, and polysubstance 
abuse, in early full remission.

VA outpatient records from May 1999 refer to diagnoses of 
psychoses, not otherwise specified, and schizoaffective 
disorder.


II.  Analysis

The Board has reviewed the evidence of record, and finds that 
it reflects that there is no clinical evidence that the 
veteran's psychotic disorder, most recently diagnosed as 
schizophrenia and schizoaffective disorder, preceded service, 
and that this is consistent with the veteran's report that 
although he was seen for counseling as a child, there was no 
formal treatment or medication.  In addition, at the time of 
the May 1993 in-service hospitalization, while the Chief of 
the Department of Psychiatry determined that the veteran's 
psychosis preexisted service, the reporting physician 
apparently disagreed with this opinion.  

Thereafter, a panel of two VA psychiatrists concluded that 
the veteran had paranoid-type schizophrenia in November 1995, 
and the most recent VA examiner concluded that the veteran's 
symptoms were most consistent with a diagnosis of 
schizoaffective disorder, which the Board notes is in the 
same classification group as schizophrenia.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9201 to 9211 (1999).  The Board 
further notes that the April 1999 VA examiner further opined 
that the veteran's schizoaffective disorder had its onset in 
military service.  

Consequently, since there is no medical opinion to clearly 
rebut the opinion of the April 1999 examiner, giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence supports the conclusion that the veteran's 
schizophrenia and/or other psychotic disorders had their 
origins in service, and that service connection for this 
disability is therefore warranted.

Parenthetically, the Board notes that while there is still 
some disagreement as to the proper classification for the 
veteran's service-connected psychotic disorder, this 
difference of opinion can be appropriately resolved in a 
subsequent rating determination by the RO.


ORDER

Service connection for schizophrenia and/or other psychotic 
disorders is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

